

Name:___________________________


$ Amount Subscribed for:____________




 






GIGABEAM CORPORATION




SUBSCRIPTION DOCUMENTS



 


This booklet consists of:



 
·
One Subscription/Registration Rights Agreement; and




 
·
One NASD/Selling Securityholder Questionnaire.




--------------------------------------------------------------------------------




GIGABEAM CORPORATION







--------------------------------------------------------------------------------


SUBSCRIPTION INSTRUCTIONS



--------------------------------------------------------------------------------




IMPORTANT: PLEASE READ THE ATTACHED SUBSCRIPTION/REGISTRATION RIGHTS AGREEMENT
CAREFULLY BEFORE COMPLETING AND SIGNING IT. THERE ARE SIGNIFICANT
REPRESENTATIONS CONTAINED IN THE SUBSCRIPTION/REGISTRATION RIGHTS AGREEMENT.




All subscribers must complete and execute the documents contained in this
booklet in accordance with the instructions set forth below. Any questions you
may have concerning these documents should be directed to Brian L. Ross, Esq.,
at Graubard Miller, counsel to the Placement Agent, at (212-818-8610).


INSTRUCTIONS
 
1.
All investors please fill in requested information, date and sign the
Subscription/Registration Rights Agreement included in this package.

 
 
2.
All investors please fill in the requested information, date and sign the copy
of the NASD/Selling Securityholder Questionnaire included in this package.

 
 
3.
Cash payments: Investors paying for their investment in cash, please follow the
instructions for making payment by wire transfer or check payment that are set
forth in Sections 1 and 2, respectively, of Schedule 1 to the
Subscription/Registration Rights Agreement (see page S-1).

 
 
4.
Payments using 2005 Notes: Investors paying for their investment through the
conversion of the Company’s 8% Senior Convertible promissory notes issued in
January 2005 or February 2005 (“2005 Notes”), please follow the instructions for
the conversion and surrender of the 2005 Notes that are set forth in Section 3
of Schedule 1 to the Subscription/Registration Rights Agreement (see page S-1),
including completion and delivery of the Conditional Note Surrender and
Conversion Form attached as Exhibit 1 thereto (see page S-7).

 
 
5.
Payments using combination of cash and 2005 Notes: Investors paying for their
investment through a combination of cash and conversion of 2005 Notes must
follow steps 3 and 4, above.

 
 
6.
All investors please return completed documents to Graubard Miller, The Chrysler
Building, 405 Lexington Avenue, New York, New York 10174, Attention: Brian L.
Ross, Esq.

 



--------------------------------------------------------------------------------




 
GIGABEAM CORPORATION
 

--------------------------------------------------------------------------------



SUBSCRIPTION/REGISTRATION RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------



INSTRUCTIONS


IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING.
SIGNIFICANT REPRESENTATIONS ARE CONTAINED IN THIS DOCUMENT.


PLEASE COMPLETE AS FOLLOWS:
 
1.
Fill in the missing information on Page 1.

 
 
2.
Individual Investors must complete and sign Question 8.8 and sign the Individual
Investor signature page.

 
 
3.
Entity Investors must complete Question 8.9 (please note, persons affiliated
with the entity may be required to complete and sign Question 8.8) and
additionally sign the Entity Investor signature page.

 
 
4.
Persons directing investment decisions for an Investor that is an irrevocable
trust must also complete the Supplemental Questionnaire beginning on page 13.

 


DELIVER YOUR EXECUTED AGREEMENT AND QUESTIONNAIRE TO:


GRAUBARD MILLER
THE CHRYSLER BUILDING
405 LEXINGTON AVENUE
NEW YORK, NEW YORK 10174
ATTENTION: BRIAN L. ROSS, ESQ.


DELIVER CASH PORTION OF PAYMENT BY WIRE TRANSFER OR CHECK
AND
2005 NOTE PORTION OF PAYMENT BY DELIVERY OF THE
2005 NOTES
AS PROVIDED HEREIN ON PAGE S-1.


NOTE: UNDER THE PROVISIONS OF THE PATRIOT ACT, YOU MUST FURNISH YOUR SOCIAL
SECURITY OR EIN NUMBER ON THE FOLLOWING PAGE IN ORDER FOR THE ESCROW AGENT TO
ACCEPT YOUR PAYMENT.
 

--------------------------------------------------------------------------------







Print Name of Subscriber ___________________


Social Security or EIN Number _______________




SUBSCRIPTION/REGISTRATION RIGHTS AGREEMENT




GigaBeam Corporation (“Company”) and the Investor hereby agree as follows:
 
1. Subscription for Securities. I (sometimes referred to herein as the
“Investor”) hereby subscribe for and agree to purchase ______ shares of the
Company’s 10% Series A Redeemable Preferred Stock (“Preferred Stock”) for $700
per share and ______ common stock purchase warrants (“Warrants”) for $0.05 per
Warrant, or an aggregate purchase price for such securities of $_____________,
as offered by the Company as part of an offering for aggregate gross proceeds of
up to $6 million of Preferred Stock and Warrants, which amount may be increased
in the mutual discretion of the Company and the Placement Agent (“Offering”). I
understand that the Preferred Stock and Warrants may only be purchased together
on a one (1) share-and-100 Warrants basis. HCFP/Brenner Securities LLC shall act
as the exclusive managing placement agent in this Offering (“HCFP” or “Placement
Agent”). The minimum investment is $105,750 (or 150 shares of Preferred Stock
and 15,000 Warrants), or such lesser amount to which the Placement Agent and the
Company may mutually agree.
 
 
2. Terms of the Securities. The terms of the Preferred Stock are as prescribed
in the Certificate of Designations, Rights and Preferences of the 10% Series A
Redeemeable Preferred Stock attached hereto as Exhibit A (“Certificate of
Designations”) and the terms of the Warrants are as prescribed in the form of
Warrant Certificate attached hereto as Exhibit B (“Warrant Certificate”) and the
Warrant Agreement, as amended, attached hereto as Exhibit C (“Warrant
Agreement”). The Warrant Agreement was executed as of January 28, 2005 in
connection with the Company’s issuance of other warrants (“January 2005
Warrants”) in a private placement and was amended on May 6, 2005 to include the
Warrants thereunder. The Warrants will be identical to the January 2005
Warrants. The Preferred Stock and the shares of common stock (“Common Stock”)
issuable as dividends thereon (“Dividend Shares”) and the Warrants (and the
shares of Common Stock underlying the Warrants) are collectively referred to
herein as the “Securities.”
 
 
3. Offering Period; Maximum. The Securities will be offered for sale until May
31, 2005, subject to extension until June 15, 2005, without notice to the
Investor or other subscribers, at the discretion of the Placement Agent, or such
later date as mutually agreed upon by the Company and the Placement Agent (such
date, as it may be extended, is referred to as the “Termination Date”). The
Offering is being conducted on a best-efforts basis. There is no minimum amount
of aggregate investment that must be received by the Company in order for there
to be a closing. It is hereby acknowledged by the parties that the Placement
Agent and broker/dealers employed by the Placement Agent and/or certain of their
affiliates are currently holders of the securities of the Company. It is further
acknowledged that (a) such security holders, as well as directors, officer and
employees of the Company, shall be permitted to purchase Securities in this
Offering and (b) holders of an aggregate principal amount of $2.5 million of the
Company’s outstanding 8% senior convertible notes have the right to exchange all
or a portion of those notes (and the due and unpaid interest thereon) for the
Securities offered in this Offering.
 
 
4. Closings. The Company may hold an initial closing (“Initial Closing”) at any
time after the receipt of one or more accepted subscriptions prior to the
Termination Date. After the Initial Closing, subsequent closings with respect to
additional Securities may take place at any time, as determined jointly by the
Company and the Placement Agent, with respect to subscriptions accepted prior to
the Termination Date (each such closing, together with the Initial Closing,
being referred to as a “Closing”).
 
 
1

--------------------------------------------------------------------------------




5. Investor Delivery of Payment and Documents.
 
5.1 I have tendered the full purchase price for the Securities by one or a
combination of the following means:
 
(a) wiring funds in accordance with the instructions set forth in Section 1 to
Schedule 1;
 
(b) by delivery of a check in accordance with the instructions set forth in
Section 2 of Schedule 1; and/or
 
(c) delivering certain 2005 Notes in accordance with the instructions set forth
in Section 3 to Schedule 1.
 
5.2 I hereby tender to the Placement Agent an executed copy of this
Subscription/Registration Rights Agreement and the accompanying NASD/Selling
Securityholder Questionnaire.
 
5.3 In the event a Closing does not take place with respect to any subscription
for any reason or if my subscription is otherwise rejected, all cash proceeds
and 2005 Notes delivered by me in accordance with the foregoing shall be
returned to me as soon as practicable, without interest or deduction.
 
5.4 In the event my subscription is accepted and there is a Closing, the
Securities that I am subscribing for will be delivered promptly to me along with
a fully executed version of this Agreement. To the extent any portion of the
2005 Notes delivered hereby are not converted into Securities, the Company shall
issue new notes of like tenor having a principal amount equal to the principal
amount not converted hereunder.
 
6. Acceptance or Rejection of Subscription/Registration Rights Agreement. Each
of the Company and the Placement Agent have the right to reject this
subscription for the Securities, in whole or in part for any reason and at any
time prior to the Closing, notwithstanding prior receipt by me of notice of
acceptance of my subscription. The Securities subscribed for herein will not be
deemed issued to or owned by me until two copies of this
Subscription/Registration Rights Agreement have been executed by me and
countersigned by the Company, and a Closing with respect to my subscription has
occurred.

7. Offering to Accredited Investors. This Offering is limited to accredited
investors as defined in Section 2(15) of the Securities Act of 1933, as amended
(“Securities Act"), and Rule 501 promulgated thereunder, and is being made
without registration under the Securities Act in reliance upon the exemptions
contained in Sections 3(b), 4(2) and/or 4(6) of the Securities Act and
applicable state securities laws. As indicated by my responses hereof, the
Investor is an “accredited investor” within the meaning of Section 2(15) of the
Securities Act and Rule 501 promulgated thereunder.
 
8. Investor Representations and Warranties. I acknowledge, represent and warrant
to the Company and the Placement Agent as follows:

8.1 Obligations of the Company and the Investor. The Company has no obligation
to me other than as set forth in this Agreement. I am aware that, except for any
rescission rights that may be provided under applicable laws, I am not entitled
to cancel, terminate or revoke this subscription, and any agreements made in
connection herewith will survive my death or disability. In order to induce the
Company to issue and sell the Securities to me, I represent and warrant that the
information relating to me stated herein and in the NASD/Selling Securityholder
Questionnaire is true and complete as of the date hereof and will be true and
complete as of the date on which my purchase of Securities becomes effective.
If, prior to the final consummation of the offer and sale of the Securities and
the date the Registration Statement (defined in Schedule 1) is declared
effective by the SEC, there should be any change in such information or any of
such information becomes incorrect or incomplete, I agree to notify the Company
and supply the Company promptly with corrective information.
  
2

--------------------------------------------------------------------------------




8.2 Information About the Company.
 
 
(a) I have been given reasonable opportunity to meet with officers of the
Company for the purpose of asking reasonable questions of such officers
concerning the terms and conditions of the Offering and the business and
operations of the Company and all such questions have been answered to my full
satisfaction. I have also been given an opportunity to obtain any additional
relevant information to the extent reasonably available to the Company. I have
received all information regarding the Company that I have reasonably requested.
I understand that there is no assurance as to the future performance of the
Company.
 
 
(b) I have read and fully understand all reports and other filings made by the
Company with the Securities and Exchange Commission that are available through
EDGAR at the Securities and Exchange Commission’s website (www.sec.gov),
including the Company’s Annual Report on Form 10-K as filed on April 15, 2005
(“Form 10-K”) and its Registration Statement on Form SB-2 as filed on May 5,
2005 (“May 2005 Registration Statement”) and other exhibits annexed thereto. I
have also read and fully understand the risks regarding the Company set forth
under the captions “Certain Factors Which May Effect Future Results” in the Form
10-K and “Risk Factors” in the May 2005 Registration Statement.
 
 
(c) In addition, I understand the following additional risk factors:
 
 
The Placement Agent does not and will not make a market for the Company’s
securities, which could adversely affect the liquidity and price of our
securities. The Placement Agent does not make markets in the Common Stock or the
Company’s publicly traded warrants (“Public Warrants”) and will not be making a
market in such securities or in the Securities being sold in this offering.
However, certain broker-dealers other than the Placement Agent are making a
market in the Common Stock and Public Warrants and it is expected they will make
a market in the Warrants, if such Warrants are approved for quotation on the OTC
Bulletin Board. The fact that the Placement Agent does not act as a market maker
for the Company’s securities may adversely impact the liquidity and price of
such securities.
 
 
The Company will experience net losses in the short term and will need to raise
additional funds in the near future. The Company is an early stage enterprise,
has had limited commercial operations to date and completed an initial public
offering of its securities in October 2004. Our business model is capital
intensive, requiring significant expenditures ahead of projected revenues. The
Company will generate net losses and negative cash flows in the near term and
will be required to make significant capital expenditures to complete its
transformation from developmental company to operating company. We plan to fund
our operations in the short term with this Offering and, during the next 12
months, from additional debt and equity financings, anticipated revenues, the
proceeds from future Public Warrant exercises and/or accounts receivable
financing. There can be no assurance, however, that we will be able to obtain
additional capital or on what terms any such capital might be available. If
additional capital is either unavailable or cost prohibitive, we will need to
change our business strategy or reduce or scale back our operations. In
addition, if we raise additional funds by issuing equity securities, our
securityholders may experience dilution.
 
3

--------------------------------------------------------------------------------


 
The Company has previously granted registration rights. The Company has
previously granted registration rights, which would allow the holders thereof to
include certain of the securities of the Company on the registration statement
to be filed on behalf of subscribers in the Offering. The inclusion of some or
all of those securities on the registration statement to be filed on behalf of
subscribers in this Offering will result in numerous additional securities being
subject to resale into the market concurrently with the Warrants and the shares
of Common Stock issuable as dividends on the Preferred Stock being sold in the
Offering. This could make it more difficult to sell such Securities in the
market at any given time and could result in depressed prices for any such
sales.
 
There is no assurance that the Warrants will be approved for quotation on the
OTC Bulletin Board. While the Company is required to file a registration
statement with respect to the Securities (as described in Schedule 1 to this
Subscription/Registration Rights Agreement) and expects that a market maker will
file an application to commence quotation of the Warrants on the OTC Bulletin
Board, there can be no assurance that the OTC will approve such quotation or how
long such approval would take. Failure to obtain quotation of the Warrants on
the OTC Bulletin Board will further limit the market for such securities and
could adversely affect their value.
 
The Company’s management will have substantial discretion over the use of
proceeds of this offering and may not apply them effectively. The proceeds of
this offering will be used for working capital and general corporate purposes
and the Company’s management will have significant flexibility in applying such
proceeds. The failure of our management to apply these funds effectively could
materially harm our business.

8.3 No assurances; No general solicitation. I have received no representation or
warranty from the Company or any of its respective officers, directors,
employees or agents in respect of my investment in the Company. I am not
participating in the Offering as a result of or subsequent to: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet or (ii) any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.

8.4 Speculative Investment. I am aware that the Securities are a speculative
investment. I acknowledge that I can lose the entire amount of my investment in
the Company. I have such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Securities and have obtained, in my judgment, sufficient information from
the Company to evaluate the merits and risks of an investment in the Company. I
have not utilized any person as my purchaser representative (as defined in
Regulation D) in connection with evaluating such merits and risks and have
relied solely upon my own investigation in making a decision to invest in the
Company. I have been urged to seek independent advice from my professional
advisors relating to the suitability of an investment in the Company in view of
my overall financial needs and with respect to the legal and tax implications of
such investment. I believe that the investment in the Securities is suitable for
me based upon my investment objectives and financial needs, and I have adequate
means for providing for my current financial needs and contingencies and have no
need for liquidity with respect to my investment in the Company. The investment
in the Company does not constitute all or substantially all of my investment
portfolio.
 
4

--------------------------------------------------------------------------------


  
 
8.5 Restrictions on Transfer. I understand that (i) the Securities have not been
registered under the Securities Act or the securities laws of certain states in
reliance on specific exemptions from registration, (ii) no securities
administrator of any state or the federal government has recommended or endorsed
this Offering or made any finding or determination relating to the fairness of
an investment in the Company and (iii) the Company is relying on my
representations and agreements for the purpose of determining whether this
transaction meets the requirements of the exemptions afforded by the Securities
Act and certain state securities laws. I acknowledge that the Securities are
subject to restrictions on transferability and may not be resold, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under applicable securities laws of certain states or an
exemption from such registration is available. I further acknowledge that,
although the Company has agreed to file a registration statement covering the
resale by me of the Warrants and the shares of Common Stock underlying the
Warrants and shares of Common Stock issuable as dividends on the Preferred
Stock, (i) there is no assurance that the Company will do so, (ii) such
registration statement, if filed, may not be declared effective or (iii) if
declared effective, the Company may not be able to keep it effective until I
effect the resale of securities registered thereby. I understand that each
certificate evidencing the Securities will bear the legend set forth below:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”) OR APPLICABLE STATE LAW. THE
SECURITIES MAY NOT BE PLEDGED, SOLD, ASSIGNED OR TRANSFERRED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT THERETO UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAW, OR UNLESS THE COMPANY RECEIVES AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A SUBSCRIPTION/REGISTRATION RIGHTS AGREEMENT BETWEEN THE HOLDER HEREOF AND THE
COMPANY, A COPY OF WHICH IS ON FILE IN THE PRINCIPAL OFFICES OF THE COMPANY.”
 
8.6 Limited Market for Common Stock and Warrants. I am purchasing the Securities
for my own account for investment and not with a view to, or for sale in
connection with, any subsequent distribution of the Securities, nor with any
present intention of selling or otherwise disposing of all or any part of the
Securities. I understand that there is a limited market for the Common Stock and
currently no market for the Warrants and there may not be any market for the
Warrants in the future. I agree that (i) the purchase of the Securities is a
long-term investment and (ii) I may have to bear the economic risk of investment
for an indefinite period of time because the Securities have not been registered
under the Securities Act and may never be registered and, cannot be resold,
pledged, assigned, or otherwise disposed of unless they are subsequently
registered under the Securities Act and under applicable securities laws of
certain states or an exemption from such registration is available. I understand
that the Company is under no obligation to register the Securities, except as
may be set forth in Schedule 1, or to assist me in complying with any exemption
from such registration under the Securities Act or any state securities laws.
 
8.7 Entity Authority.
 
(a) If the Investor is a corporation, partnership, company, trust, employee
benefit plan, individual retirement account, Keogh Plan, or other tax-exempt
entity, it is authorized and qualified to become an investor in the Company and
the person signing this Subscription/Registration Rights Agreement and Investor
Information Statement on behalf of such entity has been duly authorized by such
entity to do so.
 
(b) The undersigned represents and warrants to the Company that (i) if an
entity, its principal place of business and executive offices are located in the
State set forth on the Entity signature page hereof and (ii) if an individual,
his or her state of residency is the State set forth on the Individual signature
page hereof.
 
 
5

--------------------------------------------------------------------------------


 
8.8 Accredited Investor Status For Individuals. (INVESTORS THAT ARE
CORPORATIONS, LIMITED LIABILITY COMPANIES, PARTNERSHIPS, REVOCABLE TRUSTS,
IRREVOCABLE TRUSTS, EMPLOYEE BENEFIT PLAN TRUSTS AND INDIVIDUAL RETIREMENT
ACCOUNTS SHOULD IGNORE THE FOLLOWING QUESTIONS AND PROCEED TO SECTION 7.10).

(a) I am an accredited investor within the meaning of Section 2(15) of the
Securities Act and Rule 501 promulgated thereunder because (please check the
applicable responses):
 


¨  
 
My individual annual income during each of the two most recent years exceeded
$200,000 and I expect my annual income during the current year will exceed
$200,000.
¨  
 
If I am married, my joint annual income with my spouse during each of the two
most recent years exceeded $300,000 and I expect my joint annual income with my
spouse during the current year will exceed $300,000.
 
¨  
My individual or joint (together with my spouse) net worth (including my home,
home furnishings and automobiles) exceeds $1,000,000.

 
(b) The aggregate value of my assets is approximately $___________.
 
(c) My aggregate liabilities are approximately $___________.
 
(d) My current and expected income is:
 
 
YEAR
 
 
INCOME
         
2005 (Estimated)
$



2004 (Actual)
$



2003 (Actual)
 
$



 

 
Individual Investors must sign below and then should skip to Section 8.10. Each
person associated with an Entity Investor who is required under Section 8.10 to
separately complete the questions in this Section 8.8 must sign the below
confirmation:
 
 
I hereby confirm the answers to Section 8.8 are true and correct in all respects
as of the date hereof and will be on the date of the purchase of Securities.
 
Executed this ____ day of ________, 2005
 


 
Signature:
 
 
Print Name:
 


 
 
 
6

--------------------------------------------------------------------------------


8.9 Accredited Investor Status for Entities. (INVESTORS WHO ARE INDIVIDUALS
SHOULD IGNORE THESE QUESTIONS.)
 
(a) The entity is a (please check the applicable response):

 
☐
Corporation

 
☐
Limited Liability Company

 
☐
Partnership

 
☐
Revocable Trust

 
☐
Irrevocable Trust (If the Investor is an Irrevocable Trust, a supplemental
questionnaire, which is contained on the page following the Entity Investor
signature page of this Subscription/Registration Rights Agreement, must be
completed by the person directing the investment decision for the trust.)

 
☐
Employee Benefit Plan Trust

 
☐
Individual Retirement Account (If you are an IRA, skip (b))

 
(b) Check all responses that apply:
 

 
☐
The Entity was not formed for the specific purpose of investing in the Company

 

 
☐
The Entity has total assets in excess of $5 million dollars

 
☐
For Employee Benefit Plan Trusts Only: The decision to invest in the Company was
made by a plan fiduciary, as defined in Section 3(21) of ERISA, who is either a
bank, insurance company or registered investment advisor.

 
(c) If you did not check the first two of the three boxes in Question (b) or if
the Entity is an Individual Retirement Account or a Self-directed Employee
Benefit Plan Trust, list the name of each person who:
 

 
(i)
owns an equity interest in the Entity (i.e., each shareholder if the Entity is a
corporation, each member if the Entity is a limited liability company and each
partner if the Entity is a partnership); or



 
(ii)
is a grantor for the revocable trust or Individual Retirement Account; or

  

 
(iii)
is the person making the investment decision for a self-directed Employee
Benefit Plan Trust.



___________________________  __________________________


___________________________  __________________________


EACH PERSON LISTED ABOVE MUST SEPARATELY COMPLETE AND SUBMIT TO THE COMPANY THE
ANSWERS TO QUESTION 8.8 AND SIGN THE WRITTEN
CONFIRMATION AT THE END OF SECTION 8.8.
 
8.10 No Offer Until Determination of Suitability. I acknowledge that any
delivery to me of the documents relating to the offering of the Securities prior
to the determination by the Company of my suitability will not constitute an
offer of the Securities until such determination of suitability is made.
7

--------------------------------------------------------------------------------



8.11 For Florida Residents. The Securities have not been registered under the
Securities Act or the Florida Securities Act, by reason of specific exemptions
thereunder relating to the limited availability of the Offering. The Securities
cannot be sold, transferred, or otherwise disposed of to any person or entity
unless subsequently registered under the Securities Act or the Securities Act of
Florida, if such registration is required. Pursuant to Section 517.061(11) of
the Florida Securities Act, when sales are made to five (5) or more persons in
Florida, any sale made pursuant to Subsection 517.061(11) of the Florida
Securities Act will be voidable by such Florida purchaser either within three
days after the first tender of consideration is made by the purchaser to the
issuer, an agent of the issuer, or an escrow agent, or within three days after
the availability of the privilege is communicated to such purchaser, whichever
occurs later. In addition, as required by Section 517.061(11)(a)(3), Florida
Statutes and by Rule 3-500.05(a) thereunder, if I am a Florida resident I may
have, at the offices of the Company, at any reasonable hour, after reasonable
notice, access to the materials set forth in the Rule that the Company can
obtain without unreasonable effort or expense.
 
9. Company Representations and Warranties. The Company hereby represents and
warrants to the Investor and the Placement Agent as follows:

9.1 Authority. The Company has all necessary corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated hereby
and thereby. Except as set forth on Schedule1, all corporate action necessary to
be taken by the Company to authorize the execution, delivery and performance of
this Agreement and all other agreements and instruments delivered by the Company
in connection with the transactions contemplated hereby and thereby has been
duly and validly taken and this Agreement has been duly executed and delivered
by the Company except that the Company has not yet filed the Certificate of
Designation with the State of Delaware, which it hereby covenants to do on or
prior to May 10, 2005. Subject to the terms and conditions of this Agreement,
the Agreement constitutes the valid, binding and enforceable obligation of the
Company, enforceable in accordance with its terms, except as enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity); and (ii) the applicability of the federal and state securities laws
and public policy as to the enforceability of the indemnification provisions of
this Agreement. The sale by the Company of the Securities does not conflict with
the certificate of incorporation or by-laws of the Company or any material
contract by which the Company or its property is bound, or any federal or state
laws or regulations or decree, ruling or judgment of any United States or state
court applicable to the Company or its property. The sale of the Securities will
not trigger any pre-emptive or other right held by any party (other than the
right of the 2005 Note holders to exchange the 2005 Notes in this Offering) and
the consent of no party is required for the consummation of the transactions
contemplated by this Agreement, except (a) approval of the listing of the
Warrants on the OTC Bulletin Board as contemplated on Schedule 1, (b) the SEC’s
declaration of effectiveness of the Registration Statements and (c) the NASD’s
approval of Forms 211 filed by or on behalf of parties desiring to act as market
makers for the Warrants.

9.2 SEC Documents. The Company’s Common Stock and the warrants issued by the
Company in its initial public offering (“Public Warrants”) are registered
pursuant to Section 12(g) of the Exchange Act. Since its public offering, the
Company has timely filed with the SEC all reports required to be filed by it
under the Securities Exchange Act of 1934, as amended (such reports, schedules,
forms, statements and other documents are hereinafter referred to as the "SEC
Documents"). As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act, as the case may be,
and the rules and regulations of the SEC promulgated thereunder applicable to
such SEC Documents, and none of the SEC Documents as of such dates contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents (the
"Financial Statements") comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except in the case of
unaudited statements, as permitted by Rule 10-01 of Regulation S-X) and fairly
present, in all material respects, the financial position of the Company as of
the dates thereof and the results of operations and cash flows for the periods
then ended (on the basis stated therein and subject, in the case of unaudited
quarterly statements, to the absence of complete notes and to normal year-end
audit adjustments). Since the date of the Financial Statements for the fiscal
year ended December 31, 2004, there has been no material adverse change in the
financial condition of the Company, except as otherwise described in the SEC
Documents. Since the date of the filing of the Form 10-K, there have been no
events relating to the business or financial condition of the Company that
requires the filing of a Report on Form 8-K by the Company.
 
8

--------------------------------------------------------------------------------



10. Indemnification. I hereby agree to indemnify and hold harmless the Company
and the Placement Agent, their respective officers, directors, stockholders,
employees, agents, and attorneys against any and all losses, claims, demands,
liabilities, and expenses (including reasonable legal or other expenses incurred
by each such person in connection with defending or investigating any such
claims or liabilities, whether or not resulting in any liability to such person
or whether incurred by the indemnified party in any action or proceeding between
the indemnitor and indemnified party or between the indemnified party and any
third party) to which any such indemnified party may become subject, insofar as
such losses, claims, demands, liabilities and expenses (a) arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
made by me and contained herein or in the NASD/Selling Securityholder
Questionnaire, or (b) arise out of or are based upon any breach by me of any
representation, warranty, or agreement made by me contained herein or in the
NASD/Selling Securityholder Questionnaire. The Placement Agent is a third-party
beneficiary of this Section and this Section may not be modified or amended
without the prior written agreement of the Placement Agent.
 
11. Severability; Remedies. In the event any parts of this
Subscription/Registration Rights Agreement are found to be void, the remaining
provisions of this Subscription/Registration Rights Agreement are nevertheless
binding with the same effect as though the void parts were deleted.
 
12. Governing Law and Jurisdiction. This Subscription/Registration Rights
Agreement will be deemed to have been made and delivered in New York City and
will be governed as to validity, interpretation, construction, effect and in all
other respects by the internal laws of the State of New York. Each of the
Company and the Investor hereby (i) agrees that any legal suit, action or
proceeding arising out of or relating to this Subscription/Registration Rights
Agreement will be instituted exclusively in New York State Supreme Court, County
of New York, or in the United States District Court for the Southern District of
New York, (ii) waives any objection to the venue of any such suit, action or
proceeding and the right to assert that such forum is not a convenient forum for
such suit, action or proceeding, (iii) irrevocably consents to the jurisdiction
of the New York State Supreme Court, County of New York, and the United States
District Court for the Southern District of New York in any such suit, action or
proceeding, (iv) agrees to accept and acknowledge service of any and all process
that may be served in any such suit, action or proceeding in New York State
Supreme Court, County of New York or in the United States District Court for the
Southern District of New York and (v) agrees that service of process upon it
mailed by certified mail to its address set forth on my signature page will be
deemed in every respect effective service of process upon it in any suit, action
or proceeding.
 
13. Counterparts. This Subscription/Registration Rights Agreement may be
executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument. The
execution of this Subscription/Registration Rights Agreement may be by actual or
facsimile signature.
 
9

--------------------------------------------------------------------------------


 
14. Benefit. This Subscription/Registration Rights Agreement is binding upon and
inures to the benefit of the parties hereto (and the Placement Agent to the
extent it is a third-party beneficiary hereof) and their respective heirs,
executors, personal representatives, successors and assigns. The Placement Agent
is a third-party beneficiary with respect to any sections hereof that so state
or that otherwise indicate that the Placement Agent would be entitled to rely on
the representations, warranties or covenants made by me therein.
 
15. Notices. All notices, offers, acceptance and any other acts under this
Subscription/Registration Rights Agreement (except payment) must be in writing,
and are sufficiently given if delivered to the addressees in person, by
overnight courier service, or, if mailed, postage prepaid, by certified mail
(return receipt requested), and will be effective three days after being placed
in the mail if mailed, or upon receipt or refusal of receipt, if delivered
personally or by courier or confirmed telecopy, in each case addressed to a
party. All communications to me should be sent to my preferred address on the
signature page hereto. All communications to the Company should be sent to the
addresses set forth on Schedule 1. Each party may designate another address by
notice to the other parties.
 
 
16. Oral Evidence. This Subscription/Registration Rights Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof. This Subscription/Registration
Rights Agreement may not be changed, waived, discharged, or terminated orally,
but rather, only by a statement in writing signed by the party or parties
against which enforcement or the change, waiver, discharge or termination is
sought.
 
 
17. Section Headings. Section headings herein have been inserted for reference
only and will not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part, any of the terms or provisions of this
Subscription/Registration Rights Agreement.
 
 
18. Survival of Representations, Warranties and Agreements. The representations,
warranties and agreements contained herein will survive the delivery of, and the
payment for, the Securities.
 
 
19. Acceptance of Subscription. The Company may accept this
Subscription/Registration Rights Agreement at any time for all or any portion of
the Securities subscribed for by executing a copy hereof as provided and
notifying me within a reasonable time thereafter.
 
10

--------------------------------------------------------------------------------


 
SIGNATURE PAGE FOR INDIVIDUAL INVESTORS - COMPLETE ALL INFORMATION
 


Name: _______________________ Name of Joint Investor (if any):
_______________________


Residence Address: ____________________________________________________________


Telephone: (H) ___________________ (W) _____________________ Fax
_________________


Occupation: _________________________ Employer:
_________________________________


Business Address: _____________________________________________________________


Send communications to:  ☐ Home ☐ Office ☐ E-Mail:
E-mail address: _________


Age: _______________  Social Security
Number: _____________________________________


Check manner in which securities are to be held:


☐
Individual Ownership
☐
Tenants in Common
 
☐
Joint Tenants with Right of Survivorship
(both parties must sign)

☐
Community Property
 
☐
 
☐
Other (please indicate):___________
 




 


The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms.


INVESTOR MUST SIGN AND PRINT NAME BELOW:
 
The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms.
 
Signature:________________________
 
GIGABEAM CORPORATION
 
Print Name:________________________
 
 
Signature:________________________
 
By:______________________________________
 
Print Name:_______________________
 
Name:
Title:
Date:
 



 
11

--------------------------------------------------------------------------------




SIGNATURE PAGE FOR ENTITY INVESTORS - COMPLETE ALL INFORMATION


Name of Entity:
_________________________________________________________________
Address of Principal Office:
_______________________________________________________
Telephone: ___________________ Fax:
_____________________________________________


Taxpayer Identification Number: ______________________
Check type of Entity:

 
☐
Employee Benefit Plan Trust
☐
Limited Partnership
☐
General Partnership
☐
Individual Retirement Account
 
☐
Limited Liability Company
☐
Trust
☐
Corporation
☐
Other (please indicate)
__________________


 
Date of Formation or incorporation: ___________ State of Formation or
incorporation: ____________


Describe the business of the Entity:
______________________________________________________


___________________________________________________________________________________


List the names and positions of the executive officers, managing members,
partners or trustees authorized to act with respect to investments by the Entity
generally and specify who has the authority to act with respect to this
investment.


 
Name
 
 
Position
 
 
Authority for this investment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
INVESTOR:
 
 
 
___________________________
Signature of Authorized Signatory
Name:
Title:
Date:
 
The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms.
 
GIGABEAM CORPORATION
 
 
By: _____________________________________
Name:
Title:
Date:
 

 
 


12

--------------------------------------------------------------------------------


 
SUPPLEMENTAL QUESTIONNAIRE FOR IRREVOCABLE TRUSTS
 
 
This Supplemental Questionnaire must be completed by the person directing the
investment decision for an irrevocable trust. No other person needs to complete
this Supplemental Questionnaire.
 
 
Please respond to the following questions, supplying as much detail as possible
in order to make your answers complete:
 
1. Name of Trustee (“Trustee”) who is directing the decision for the Trust to
invest in the Company ________________________. The remaining questions should
be answered by the Trustee.
 
2. Does the Trustee have sufficient knowledge and experience in financial and
business matters to enable it to evaluate the merits and risks of an investment
in the Company?
 
Yes  __ No __ 
 
3. During the last three years, the Trustee has made the following investments:
 
 
Year
 
 
Nature of Investment
 
 
Amount
 
                        

 
4. Please list all the educational institutions the Trustee has attended
(including high schools, colleges, and specialized training schools), and
indicate the dates attended and the degree(s) (if any) obtained from each.
 
 
From
 
 
To
 
 
Institution
 
 
Degree
 
                        

 
5. Please list any professional licenses the Trustee has.


       

 
 
13

--------------------------------------------------------------------------------


 
6. Indicate the Trustee’s principal business experience or occupation during the
last three years. (Please list present, or most recent, position first and the
others in reverse chronological order).
 

 
 
From
 
 
To
 
 
Name of Employer
 
 
Position
 
                        

 
7. Indicate by check mark which of the following categories best describes the
extent of the Trustee's prior experience in the areas of investment listed
below:
 

 
 
Substantial Experience or Knowledge
 
No Experience
 
Marketable securities 
   
 
Government securities
   
 
Municipal (tax-exempt) securities
   
 
Commodities
   
 
Options (stock or commodities)
   
 
Securities for which no market exists
   
 
Limited partnerships
   
 
Real estate or oil and gas programs
   
 
Tax deferred investment generally
   

 
8. Does the Trustee make his own investment decisions with respect to
investments?
 
_____ Always   _____ Frequently
_____ Usually   _____ Rarely
 
14

--------------------------------------------------------------------------------


 
9. What is the Trustee’s principal sources of investment knowledge or advice?
(The Trustee may check more than one).
 
_____ First hand experience with industry
_____ Financial publication(s)
_____ Trade or industry publication(s)
_____ Banker(s)
_____ Broker(s)
_____ Investment Advisor(s)
_____ Attorney(s)
_____ Accountant(s)
 
10.
Please provide in the space below any additional information which would
indicate that the Trustee has sufficient knowledge and experience in financial
and business matters so that the Trustee are capable of evaluating the merits
and risks of investing in restricted securities for which no market exists, such
as those being offered by the Company.

   

                   

 
 
15

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
1. Wiring Instructions.
 
Please instruct your bank to wire funds to:
 
Commerce Bank
6000 Atrium Way
Mt. Laurel, New Jersey 08054
ABA #: 026013673


For the account of:
Blank Rome LLP
Attorney Escrow Account
Account No.: 7910028575
C/M #: 120755-100 Atty: BLS
 
2. Instructions for payment by check.
 
When delivering your completed subscription documents, please also deliver a
check to Graubard Miller in the applicable amount, payable to Blank Rome LLP as
Escrow Agent, which check shall be immediately forwarded to and the proceeds
thereof held by the escrow agent.
 
3. Instructions for Surrender and Conversion of 2005 Notes.
 
Please deliver the 2005 Notes you intend to surrender to fund all or a portion
of your purchase of Securities in the Offering, together with the
Subscription/Registration Rights Agreement, the NASD/Selling Securityholder
Questionnaire and the Conditional Note Surrender and Conversion Form attached
hereto as Exhibit A (see page S-7) to Graubard Miller, which 2005 Notes shall be
immediately forwarded to and held by the escrow agent.
 
4.
General Rights and Obligations

 
A.  Registration of Warrants under the Exchange Act. Promptly after the Initial
Closing, the Company will take all necessary action at its expense to cause the
registration of the Warrants under the Securities Exchange Act of 1934, as
amended.
 
B.  Registration Rights.
 
(i) On or prior to June 30, 2005 (the “Registration Filing Date”), the Company
shall file a Registration Statement (“Registration Statement”) under the
Securities Act with the Securities and Exchange Commission (“SEC”) and shall
make appropriate filings in such states as the Placement Agent shall reasonably
specify, (i) registering for resale by the Investors (a) the shares of Common
Stock issuable as dividends on the Preferred Stock, (b) the Warrants and (c) the
shares of Common Stock underlying the Warrants (“Warrant Shares”), (ii)
registering for resale by the Placement Agent and other agent shares of Common
Stock underlying any warrants issued to them in connection with the Offering and
(iii) registering the issuance by the Company of the Warrant Shares (“Original
Issuance Shares”) to any person who subsequently purchases the Warrants from any
Investor in this Offering in the open market and thereafter elects to exercise
such Warrants (all of the foregoing securities are hereinafter collectively
referred to as the “Registrable Securities”). The Company shall use its best
efforts to have the Registration Statement declared effective as soon as
possible but no later than September 30, 2005. If the Registration Statement has
not been (x) filed on or prior to the Registration Filing Date or (y) declared
effective by the SEC and the offering registered thereby cleared in all respects
by the National Association of Securities Dealers, Inc. (“NASD) on or prior to
September 30, 2005, the Company shall pay to the Investor an amount equal to 1%
of the Investor’s total purchase price in this Offering on each monthly
anniversary thereafter (pro rated for partial months) until the aforementioned
registration, effectiveness or clearance conditions, as the case may be, have
been fulfilled.
  
S-1

--------------------------------------------------------------------------------


 
(ii) "Piggy-back" Rights. If at any time the Company files a registration
statement (excluding registration statements on Forms S-4 and S-8), the Holders
of Registrable Securities have the right to include in such registration
statement their Registrable Securities, if such Securities are not then included
on a current and effective registration statement; provided, however, that if,
in the written opinion of the Company's managing underwriter or underwriters, if
any, for such offering (the “Underwriter”), the inclusion of such Registrable
Securities, when added to the securities being registered by the Company or the
selling stockholder(s), will exceed the maximum amount of the Company's
securities which can be marketed (i) at a price reasonably related to their then
current market value, or (ii) without materially and adversely affecting the
entire offering, the number of securities to be sold by all stockholders in such
public offering (if any) shall be apportioned pro rata among all such selling
stockholders, including all holders of the Registrable Securities, according to
the total amount of securities of the Company proposed to be sold by said
selling stockholders, including all holders of the Registrable Securities.
 
(iii) Procedures. In the event the Company proposes to file a registration
statement as described under subsection (ii), the Company will promptly give
written notice of such proposed registration to all Holders of the Registrable
Securities. Such Holders will then have the right, by giving written notice to
the Company within ten days after the Company provides its notice, to elect to
have included in such registration such of their Registrable Securities as such
Holders may request in such notice of election.
 
(iv) Effective and Current. The Company will keep any registration statement
which registers the Registrable Securities pursuant hereto effective and current
until the earlier of the date by which all the registered Registrable Securities
have been sold and the date that the Registrable Securities may be sold pursuant
to Rule 144 without any volume restrictions and, subject to the Black-Out
Periods (defined below), the date all of the Warrants are either exercised,
redeemed or otherwise expired.
 
(v) Amended Prospectus. The Company will notify each Holder of such Registrable
Securities as expeditiously as possible following the effectiveness of any
Registration Statement filed pursuant to this section, and/or of any request by
the Commission for the amending or supplementing of such Registration Statement
or prospectus included in the Registration Statement (“Prospectus”). If the
Prospectus is amended to comply with the requirements of the Securities Act, the
Holders, if requested by the Company, will immediately cease making offers of
the Registrable Securities and the Company will promptly provide the Holders
with revised Prospectuses to enable the Holders to resume making offers of the
Registrable Securities. The Company will promptly notify the Holders, if after
delivery of a Prospectus to the Holders, that, in the judgment of the Company,
it is advisable to suspend use of the Prospectus delivered to the Holders due to
pending material developments or other events that have not yet been publicly
disclosed and as to which the Company believes public disclosure would be
detrimental to the Company. Upon receipt of such notice, each such Holder will
immediately discontinue any sales of Registrable Securities pursuant to such
Registration Statement until such Holder has received copies of a supplemented
or amended Prospectus or until such Holder is advised in writing by the Company
that the then current Prospectus may be used and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus (such period of discontinuance is referred to
herein as a “Black-Out Period”). Notwithstanding anything to the contrary
herein, the Company will not exercise its rights under this subsection to
suspend sales of Registrable Securities for a period in excess of 90 days in any
365-day period.
 
S-2

--------------------------------------------------------------------------------


 
 
(vi) Covenants. If and whenever the Company is required by the provisions of
this Agreement to affect the registration of any Registrable Securities under
the Securities Act, the Company will:
 
(a) as expeditiously as possible furnish to each Holder such reasonable numbers
of copies of the Prospectus, including any preliminary Prospectus, in conformity
with the requirements of the Securities Act, and such other documents as such
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities owned by such Holder; and
 
(b) as expeditiously as possible, notify each Holder, promptly after it receives
notice thereof, of the time when such Registration Statement has become
effective or a supplement to any Prospectus forming a part of such Registration
Statement has been filed. 
 
(vii) Fees and Expenses. In any registration statement in which Registrable
Securities are included, the Company will bear all expenses and pay all fees
incurred in connection therewith, excluding underwriting discounts and
commissions payable with respect to the Registrable Securities, and fees and
expenses of counsel and/or other experts retained by the Holders of the
Registrable Securities (except as set forth below) but including the expenses of
preparing the Registration Statement, filing it with the SEC and NASD and having
it declared effective (or cleared) by such agencies, providing a reasonable
number of copies of the prospectus contained therein to the Holders, and the
fees of Graubard Miller, as special counsel for all of the Holders of the
Securities issued in this Offering.
 
(viii) Indemnification.
 
(a) The Company shall indemnify the Holder of the Registrable Securities to be
sold or resold pursuant to any registration statement hereunder and any
underwriter or person deemed to be an underwriter under the Securities Act and
each person, if any, who controls such Holder or underwriters or persons deemed
to be underwriters within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act , against all loss, claim, damage, expense or
liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against any claim
whatsoever) to which the Holder may become subject under the Securities Act, the
Exchange Act or otherwise, arising from such registration statement, except to
the extent (a) arising from information furnished (or omitted to be furnished)
by or on behalf of the Holder, in writing, for specific inclusion in such
registration statement or (b) because the Holder failed to suspend the use of
such registration statement and discontinue any sales of Registrable Securities
during a Black-Out Period (of which it was reasonably made aware by the Company)
or failed to timely deliver a final prospectus to the purchasers of such
Holder’s Registrable Securities. The Holder of the Registrable Securities to be
sold or resold pursuant to such registration statement, and their successors and
assigns, shall indemnify the Company, against all loss, claim, damage, expense
or liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against any claim
whatsoever) to which the Company may become subject under the Securities Act,
the Exchange Act or otherwise, (a) arising from information furnished (or
omitted to be furnished) by or on behalf of the Holder, in writing, for specific
inclusion in such registration statement or (b) because the Holder failed to
suspend the use of such registration statement and discontinue any sales of
Registrable Securities during a Black-Out Period (of which it was reasonably
made aware by the Company) or failed to timely deliver a final prospectus to the
purchasers of such Holder’s Registrable Securities.

 
(b) If any action is brought against a party hereto, (“Indemnified Party”) in
respect of which indemnity may be sought against the other party (“Indemnifying
Party”), such Indemnified Party shall promptly notify Indemnifying Party in
writing of the institution of such action and Indemnifying Party shall assume
the defense of such action, including the employment and fees of counsel
reasonably satisfactory to the Indemnified Party. Such Indemnified Party shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the employment of such counsel shall have been authorized in writing
by Indemnifying Party in connection with the defense of such action, or (ii)
Indemnifying Party shall not have employed counsel to defend such action, or
(iii) such Indemnified Party shall have been advised by counsel that there may
be one or more legal defenses available to it which may result in a conflict
between the Indemnified Party and Indemnifying Party (in which case Indemnifying
Party shall not have the right to direct the defense of such action on behalf of
the Indemnified Party), in any of which events, the reasonable fees and expenses
of not more than one additional firm of attorneys designated in writing by the
Indemnified Party shall be borne by Indemnifying Party. Notwithstanding anything
to the contrary contained herein, if Indemnified Party shall assume the defense
of such action as provided above, Indemnifying Party shall not be liable for any
settlement of any such action effected without its written consent.
 
S-3

--------------------------------------------------------------------------------


 
(c) If the indemnification or reimbursement provided for hereunder is finally
judicially determined by a court of competent jurisdiction to be unavailable to
an Indemnified Party (other than as a consequence of a final judicial
determination of willful misconduct, bad faith or gross negligence of such
Indemnified Party), then Indemnifying Party agrees, in lieu of indemnifying such
Indemnified Party, to contribute to the amount paid or payable by such
Indemnified Party (i) in such proportion as is appropriate to reflect the
relative benefits received, or sought to be received, by Indemnifying Party on
the one hand and by such Indemnified Party on the other or (ii) if (but only if)
the allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in such clause (i) but also the relative fault of
Indemnifying Party and of such Indemnified Party; provided, however, that in no
event shall the aggregate amount contributed by the Holder exceed the profit, if
any, earned by the Holder as a result of the exercise by him of the Warrants and
the sale or resale by him of the Registrable Securities.
 
(d) The rights accorded to Indemnified Parties hereunder shall be in addition to
any rights that any Indemnified Party may have at common law, by separate
agreement or otherwise.
 
D. Listing of Warrants on the OTC.
 
Concurrently with the effectiveness of the Registration Statement, the Company
shall use its best efforts (subject to the willingness of market makers to file
Form 211 as required) to cause the Warrants to be listed on the OTC Bulletin
Board and thereafter concurrently listed and/or quoted on any other trading
market or exchange on which its Common Stock become quoted or listed in the
future.
 
5. Special Exchange Rights.
 
A. The Company shall give each holder of Preferred Stock at least 15 business
days prior notice of the consummation of a Qualified Financing (“Qualified
Financing Notice”). A “Qualified Financing” shall mean any financing that raises
gross proceeds of $30 million or more. The holders of the Preferred Stock may
elect, at their sole option, by providing the Company with notice of such
election no later than ten business days after receipt of the Qualified
Financing Notice, to exchange all or a portion of their Preferred Stock into
securities identical to the securities issued in the Qualified Financing
(“Exchange Securities”); provided, however, that if a Qualified Financing is a
public offering, the Exchange Securities shall not be part of the securities
sold in the public offering and will be restricted within the meaning of the
federal securities laws. The value of each share of Preferred Stock being so
exchanged shall be equal to the then-applicable Redemption Price of such share
of Preferred Stock plus all accrued and unpaid dividends also being exchanged.
The applicable “Redemption Price” shall be set on each May 15 of the following
years for the ensuing 12-month period as follows:
 
S-4

--------------------------------------------------------------------------------



 

Period Following Initial Closing 

Redemption Price ($)
2005 
770
2006
756
 2007
742
2008
728
2009
714
2010 and thereafter
700



 
B. Holders of Preferred Stock exchanging their Preferred Stock for Exchange
Securities shall receive the same registration rights as those afforded to
investors in the Qualified Financing if the Qualified Financing is conducted on
an unregistered basis. If the Qualified Financing is registered under the
Securities Act of 1933, as amended, in a registration statement, the Company
shall cause the Exchange Securities to be registered for resale under, at the
election of the Managing Placement Agent, either (a) the same registration
statement (but with a separate selling security holder prospectus), subject to
customary underwriter carveouts or, alternatively and at the discretion of the
underwriter, lockups or (b) a separate registration statement to be filed and
brought effective as soon as practicable after consummation of the Qualified
Financing, but no later than 120 days after consummation of the Qualified
Financing and no sooner than such date as to which the Managing Placement Agent
shall agree. All costs of any such registration shall be the responsibility of
the Company. In addition, in cases of a registration under preceding clause (b),
in the absence of a new registration rights agreement between the Company and
the holders of the Securities, the provisions of Section 3.B. of this Schedule 1
shall apply to the greatest extent possible, including the penalties under
Section 3.B(i) if such registration statement is not filed on or prior to the
aforementioned 120th day.
 
6. No Short Sales.
 
The Investor hereby agrees not to (and use its best effort not to permit any of
its affiliates to) “short sell” the Company’s securities through the date of
effectiveness of the Registration Statement and shall not permit any securities
owed by such Investor to be loaned or used by any broker or other person for
short selling activities.
  

7. Notices. All communications to the Company should be sent to:


GigaBeam Corporation
470 Springpark Place, Suite 900
Herndon, Virginia 20170
Attn: Louis S. Slaughter
Tel.:  (703) 378-0099
Fax: (703) 378-0474
 
S-5

--------------------------------------------------------------------------------


 
with copies to: 


Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attention: Elise M. Adams, Esq.
Tel.:  (212) 885-5544
Fax: (212) 885-5001


and


HCFP/Brenner Securities LLC
888 Seventh Avenue
New York, New York 10106
Attn: Ira Scott Greenspan
Tel:  (212) 707-0355
Fax:  (212) 707-0378
 

and 


Graubard Miller
405 Lexington Avenue, 19th Floor
New York, New York 10174
Attn: David Alan Miller, Esq.
Tel:  (212) 818-8661
Fax:  (212) 818-8881
  
S-6

--------------------------------------------------------------------------------






Exhibit 1


Conditional Note Surrender and Conversion Form


 
The undersigned holder of the 8% senior convertible notes (“2005 Notes”) issued
by GigaBeam Corporation (“Company”) hereby delivers 2005 Notes having an
aggregate principal amount of $____________ to HCFP/Brenner Securities LLC
(“Placement Agent”).
 
 
The escrow agent is hereby authorized and instructed by the undersigned to hold
such 2005 Notes in trust and, upon consummation of a Closing with respect to the
Securities being subscribed for by the undersigned pursuant to the
Subscription/Registration Rights Agreement to which this form is a part, to
surrender such 2005 Notes to the Company at which time $____________ principal
amount of the Notes (and all interest due and owing on such principal amount) is
to be converted into Securities.
 
 
It is understood and agreed that, in the event the undersigned is not converting
all of the principal amount (and the interest due and owing thereon) of the 2005
Notes delivered hereby into Securities, new 2005 Notes of like tenor will be
issued to the undersigned having a principal amount equal to the principal
amount not being converted as soon as practicable after such Closing.
 




___________________________
Signature
:


___________________________
Name:




S-7

--------------------------------------------------------------------------------


 



GIGABEAM CORPORATION


NASD/SELLING SECURITYHOLDER QUESTIONNAIRE

 


INSTRUCTIONS




IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING. SIGNIFICANT REPRESENTATIONS ARE
CONTAINED IN THIS QUESTIONNAIRE.

 

 
1.
READ ALL DEFINITIONS ON PAGE (B) BEFORE ANSWERING ANY QUESTIONS.




 
2.
EVERY PERSON MUST ANSWER QUESTIONS 1 THROUGH 11 AND SIGN ON PAGE (I).





If you have any questions regarding this questionnaire, please call Brian L.
Ross, Esq. at Graubard Miller, (212) 818-8610.
 
(A)
 

--------------------------------------------------------------------------------




 
DEFINITIONS FOR NASD/SELLING SECURITYHOLDERS QUESTIONNAIRE


Affiliate: An Affiliate of any person (for purposes hereof a “person” includes a
partnership, corporation or other legal entity such as a trust or estate) is a
person which controls, is controlled by or is under common control with such
person.


For purposes of determining affiliation with an NASD Member:
 
(i) a person should be presumed to control a Member of the NASD if the person
beneficially owns 10% or more of the outstanding voting securities of a Member
of the NASD which is a corporation, or beneficially owns a partnership interest
in 10% or more of the distributable profits or losses of a Member of the NASD
which is a partnership;
 
 
(ii) a Member of the NASD should be presumed to control a person if the Member
of the NASD and Persons Associated with a Member of the NASD beneficially own
10% or more of the outstanding voting securities of a person which is a
corporation, or beneficially own a partnership interest in 10% or more of the
distributable profits or losses of a person which is a partnership; and
 

 
(iii)
a person should be presumed to be under common control with a Member of the NASD
if:

 
(1) the same person controls both the Member of the NASD and such person by
beneficially owning 10% or more of the outstanding voting securities of the
Member of the NASD and other such person which is a corporation, or by
beneficially owning a partnership interest in 10% or more of the distributable
profits or losses of the Member of the NASD and other such person which is a
partnership; or
 
(2) a person having the power to direct or cause the direction of the management
or policies of the Member of the NASD also has the power to direct or cause the
direction of the management or policies of the other entity in question.
 
Immediate Family:
 
The “Immediate Family” of any person, including an employee of or Person
Associated with a Member of the NASD, includes the parents, mother-in-law,
father-in-law, husband or wife, brother or sister, brother-in-law or
sister-in-law, son-in-law or daughter-in-law, and children of such person or any
other individual who is supported, directly or indirectly, to a material extent
by such person.
   
Member of the NASD:
A “Member of the NASD” is any broker or dealer admitted to membership in the
NASD.
   
NASD:
The National Association of Securities Dealers, Inc.
   
Person Associated with a Member of the NASD: 
A “Person Associated with a Member of the NASD” is every sole proprietor,
partner, officer, director or branch manager of any Member of the NASD, or any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who
is directly or indirectly controlling or controlled by such Member of the NASD
(for example, any employee), whether or not any such person is registered or
exempt from registration with the NASD.

 
 
(B)
 

--------------------------------------------------------------------------------






1.
Identity and Background of the Records and Beneficial Owner of the Registrable
Securities.

 

 
(a)
Full legal name or names of all parties having record or beneficial ownership of
the Registrable Securities:

 

 

 
(b)
Business address (including street address) (or residence if no business
address), telephone number and facsimile number and email address of such
holders:

 
Address:                                                      
                                                   
                                                   
 
Telephone:                                                  
 
Fax:                                                       
 
E-mail:                                                           

 

 
(c)
Are you a broker-dealer registered pursuant to Section 15 of the Exchange Act?

 
¨ Yes. ¨ No.
 

 
(d)
If your response to Item 1(c) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

 
¨ Yes. ¨ No.
 

 
(e)
Full legal name of person through which you hold the Registrable Securities
(i.e. name of your broker or the DTC participant, if applicable, through which
your Registrable Securities will be held):

 
Name of entity:                                                  
 
DTC No.:                                                     
 
Contact person:                                                  
 
Telephone:                                                    

 

 
(a)
Full legal name or names of all parties having record or beneficial ownership of
the Registrable Securities:

 

 

 
(b)
Business address (including street address) (or residence if no business
address), telephone number and facsimile number and email address of such
holders:

 
Address:                                                      
                                                   
                                                   
 
Telephone:                                                  
 
Fax:                                                       
 
E-mail:                                                           

 

 
(c)
Are you a broker-dealer registered pursuant to Section 15 of the Exchange Act?

 
¨ Yes.    ¨ No.
 

 
(d)
If your response to Item 1(c) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

 
¨ Yes.    ¨ No.
 

 
(e)
Full legal name of person through which you hold the Registrable Securities
(i.e. name of your broker or the DTC participant, if applicable, through which
your Registrable Securities will be held):

 
Name of entity:                                                  
 
DTC No.:                                                     
 
Contact person:                                                  
 
Telephone:                                                    
 
2. Your Relationship with the Company.
 

 
(a)
Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with the
Company (or its predecessors or affiliates) within the past three years?

 
¨ Yes.    ¨ No.
 
(C)

 

--------------------------------------------------------------------------------


 

 
(b)
If your response to Item 2(a) above is yes, please state the nature and duration
of your relationship with the Company:

 
_______________________________________________________________________


3. Nature of your beneficial ownership.



 
(a)
If the name of the beneficial owner of the Registrable Securities set forth in
your response to Item 1(a) above is that of a limited partnership, state the
names of the general partners of such limited partnership:

 
_______________________________________________________________________
_______________________________________________________________________
_______________________________________________________________________
 
 
 
(b)
With respect to each general partner listed in Item 3(a) above who is not a
natural person, and is not publicly held, name each shareholder (or holder of
partnership interests, if applicable) of such general partner. If any of these
named shareholders are not natural persons or publicly held entities, please
provide the same information. This process should be repeated until you reach
natural persons or a publicly held entity.

 
_______________________________________________________________________
_______________________________________________________________________
_______________________________________________________________________

 

 
(c)
Name each person or entity that will have sole or shared voting or dispositive
power over the shares purchased pursuant to the Agreements (the “Controlling
Entity”). If the Controlling Entity is not a natural person and is not a
publicly held entity, name each shareholder of such Controlling Entity. If any
of these named shareholders are not natural persons or publicly held entities,
please provide the same information. This process should be repeated until you
reach natural persons or a publicly held entity.

 
(i)(A)Full legal name of Controlling Entity(ies) or natural person(s) with who
have sole or shared voting or dispositive power over the Registrable Securities:
 
(B) Business address (including street address) (or residence if no business
 address), telephone number and facsimile number of such person(s):
 
Address:                                                      
                                                   
                                                   
 
Telephone:                                                  
 
Fax:                                                       
 

 

 
(C)
Name of shareholders:



                                                   
                                                   
 
 
(D)
 

--------------------------------------------------------------------------------




 
(ii)(A) Full legal name of Controlling Entity(ies):
 

 
(B) Business address (including street address) (or residence if no business
 address), telephone number and facsimile number of such person(s):
 
Address:                                                      
                                                   
                                                   
 
Telephone:                                                  
 
Fax:                                                       
 

 

 
(C)
Name of shareholders:



                                                   
                                                   

 

 
(d)
If the name of the beneficial owner of the securities set forth in your response
to Item 1(c) above is that of a limited partnership, state the names of the
general partners of such limited partnership:

                                                   
                                                   
                                              __    
  

 
(e)
With respect to each general partner listed in Item 3(d) above who is not a
natural person, and is not publicly held, name each shareholder (or holder of
partnership interests, if applicable) of such general partner. If any of these
named shareholders are not natural persons or publicly held entities, please
provide the same information. This process should be repeated until you reach
natural persons or a publicly held entity.

                                                   
                                                   
                                                   
  

 
(f)
Name each person or entity who will have sole or shared voting or dispositive
power over the Registrable Securities (the “Controlling Entity”). If the
Controlling Entity is not a natural person and is not a publicly held entity,
name each shareholder of such Controlling Entity. If any of these named
shareholders are not natural persons or publicly held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly held entity.

 

 
(i)(A)
Full legal name of Controlling Entity(ies) or natural person(s) with who have
sole or shared voting or dispositive power over the Registrable Securities:

 
                                                   
   
(E)
 

--------------------------------------------------------------------------------




 

 
(B)
Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 
Address:                                                      
                                                   
                                                   
 
Telephone:                                                  
 
Fax:                                                       
 

 

 
(C)
Name of shareholders:



                                                   
                                                   
 
 

 
(ii)(A)
Full legal name of Controlling Entity(ies):

 
____________________________________________________________
 

 
(B)
Business address (including street address) or residence if no business
address), telephone number and facsimile number of such person(s):

 
 
Address:                                                      
                                                   
                                                   
 
Telephone:                                                  
 
Fax:                                                       
 

 

 
(C)
Name of shareholders:



                                                   
                                                   
 
4. State whether you or any of your Affiliates or any members of your Immediate
Family are

(a) a Member of the NASD;

¨ Yes    ¨ No
 

(b) a Person Associated with a Member of the NASD; or

¨ Yes    ¨ No
 

(c) an Affiliate of a Member of the NASD.

¨ Yes    ¨ No
 

5.
State whether you or any of your Affiliates own stock or other securities of any
Member of the NASD or an Affiliate of a Member of the NASD.


¨ Yes    ¨ No

 
 
(F)
 


--------------------------------------------------------------------------------



5.
State whether you or any of your Affiliates have made a subordinated loan to any
Member of the NASD.


¨ Yes    ¨ No
 

6.
If you marked “Yes” to any of the questions above, please briefly describe the
facts below, giving the names of the Members of the NASD to which your answer
refers (including, for example, percentage of ownership, amount of loan and
interest payable, applicable dates, names of Affiliates, immediate family,
etc.).

 

                                                   
                                                   
                                                   
                                                   
                                                   
 
7.
State whether you are an Immediate Family member or a partner of Blank Rome,
LLP, counsel to GigaBeam Corporation (“Company”), or Graubard Miller, counsel to
HCFP/Brenner Securities LLC (“Placement Agent”).

 


¨ Yes    ¨ No


8. State whether you provide any consulting or other services to the Company.
 

¨ Yes    ¨ No

 
If you marked “Yes”, please briefly describe such services, including cash and
non-cash compensation received and attach copies of written agreements or
correspondence describing such services.

                                                   
                                                   
                                                   
 
(G)
 

--------------------------------------------------------------------------------




 


9.
Please identify any of the following relationships you have with the Placement
Agent or any Member of the NASD.



 



   
None
¨
Advisor
¨
Officer
¨
Director
¨
Trustee
¨
Founder
¨
Registered Representative
¨
5% Stockholder
¨
Employee
¨
Immediate Family
¨
Broker/Dealer
¨
Promoter
¨
Consultant
¨
Finder
¨
Bridge Lender
¨
General Partner
¨
Limited Partner
¨
Equity Investor
¨
Client or Customer
¨
Subordinated Debt Holder
¨
Other
¨
   


Please describe the nature of any relationship identified above. For example, if
you are an advisor, promoter, consultant or finder, describe the compensation
you received; if you are an equity investor, state the class of securities and
percentage interest you hold; and if you are an Immediate Family Member,
describe the exact relationship, including the name of the person to whom you
are related and the position such person holds with Underwriter or such other
Member of the NASD. Identify the Member of the NASD:
 

                                                   
                                                   
 


10.
State whether you have any oral and/or written agreements with any Member of the
NASD or Person Associated with a Member of the NASD concerning the disposition
of your securities of the Company.


¨ Yes    ¨ No

 
If you marked “Yes”, please briefly describe such agreement and attach copies of
written agreements or correspondence describing such arrangement.
                                                   
                                                   
(H)
 

--------------------------------------------------------------------------------



 
I hereby affirm that the answers to the above NASD Questionnaire are true and
correct as of the date set forth below.


Date:
               
(Sign Name)
 
(Print Name)





Date: ____________ _______________________ ___________________________
(Sign Name)    (Print Name)
 

11.
Please list the other securities of the Company which you beneficially owned,
including the name of the security, the number thereof, and the name of the
entity though which you beneficially own such securities:

_______________________________________________________________________________


_______________________________________________________________________________


_______________________________________________________________________________


_______________________________________________________________________________


 
12. Plan of Distribution. By executing this questionnaire, you affirm the
following plan of distribution with respect to your Registrable Securities.
 
Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities pursuant to the Registration
Statement only as follows (if at all): Such Registrable Securities may be sold
from time to time directly by the undersigned or, alternatively, through
underwriters, broker-dealers or agents. If the Registrable Securities are sold
through underwriters, broker-dealers or agents, the selling securityholder will
be responsible for underwriting discounts or commissions or agents’ commissions.
Such Registrable Securities may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale or at negotiated prices. Such sales may be
effected in transactions (which may involve block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, or (iv) through the writing of
options. In connection with sales of the Registrable Securities or otherwise,
the undersigned may enter into hedging transactions with broker-dealers, which
may in turn engage in short sales of the Registrable Securities in the course of
hedging positions they assume.
 
The undersigned acknowledges that its obligation to comply with the provisions
of the Securities Exchange Act of 1934, as amended and the rules thereunder
relating to stock manipulation, particularly Regulation M thereunder (or any
successor rules or regulations), in connection with any offering of Registrable
Securities. The undersigned agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 




_________________________________
(Signature)


_________________________________
Print Name:
(I)
 
 

--------------------------------------------------------------------------------

